DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being described by Wakako et al (US 2018/0101723).  
For claim 1, Wakako et al teach a method for combining a mask with a video stream, the method comprising: 
receiving a selection to emplace a mask at a first location within a video stream, the mask comprising a mask zone that outlines or obscures at least a portion of an object visible within the video stream (e.g. figures 3-4, paragraph 99: “…a plurality of objects OB1 and OB2, which are added by the user as an object to be masked, are selected on first frame image FR1(first frame image)”);
receiving a selection to automatically track movement of the at least a portion of the object with the mask while the at least a portion of the object is visible in the video stream (e.g. figure 4, paragraph 100: “Tracking unit 57 displays a plurality of objects OB1 and OB2 on monitor 52 by superimposing double-line borders WK1s and WK2s as an example of a display mode…Tracking start button IC1 may be display only when reproduction of the monitoring video is paused”) and 
generating a combined output of the video stream and the mask as emplaced and moved with the at least a portion of the object while the at least a portion of the object is visible in the video stream (e.g. figure 4, paragraph 101: “displays objects OB1 and OB2 on monitor 52 by superimposing single-line borders WK1m and WK2m as an example of a display mode in which objects OB1 and OB2 can be identified, on a portion around each of objects OB1 and OB2 in frame image FR2.”). 
Claims 13 and 25 are rejected for the same reasons as discussed in claim 1 above, wherein Wakako et al disclose, see paragraph 56, CPU. 
For claims 2 and 14, Wakako et al teach receiving the selection to emplace the mask at the first location within the video stream comprises receiving an input to define a size of the mask zone for identifying the at least a portion of the object to automatically track movement thereof (e.g. Figure 4, paragraph 137: “The size of the outer border”). 
For claims 7 and 19, Wakako et al teach generating the combined output comprises at least in part obscuring one or more image frames of the video stream (e.g. figure 7, e.g. the border of WK1 obscuring a very small portion of the image) or a copy of the video stream according to the mask as emplaced and moved with the at least a portion of the object.
For claims 8 and 20, Koide et al teach generating the combined output comprises playing the video stream with the mask tracking the movement of the at least a portion of the object during video stream progression (e.g. figure 4, paragraph 100: “Tracking unit 57 displays a plurality of objects OB1 and OB2 on monitor 52 by superimposing double-line borders WK1s and WK2s as an example of a display mode…Tracking start button IC1 may be display only when reproduction of the monitoring video is paused”)
For claims 9 and 21, Wakako et al teach during the playing, the mask zone is displayed as comprising a square or rectangular shaped outline (e.g. figure 7). 
For claims 3 and 15, Wakako et al teach receiving the selection to emplace the mask at the first location within the video stream comprises receiving the selection to emplace the mask at the first location within the video stream when the video stream is paused (e.g. paragraph 99: “…a pause operation is performed…”). 
For claims 4 and 16, Wakako et al teach receiving an input to resume playing the video stream (e.g. paragraph 101: “…restart reproduction of the paused monitoring video…”).
For claims 5 and 17, Wakako et al teach linking movement of the mask to the movement of the at least a portion of the object (e.g. paragraph 100: “Tracking unit 57 displays a plurality of objects OB1 and OB2 on monitor 52 by superimposing double-line borders WK1s and WK2s as an example of a display mode in which objects OB1 and OB2 can be identified,”, paragraph 126: “monitoring video analysis system 5 reproduces the monitoring video according to a press operation of tracking start button IC1. Thus, a user can visually and clearly recognize a movement state of an object…”).
For claims 6 and 18, Wakako et al teach receiving an input to adjust a size of the mask zone of the mask when the video stream is paused (e.g. paragraph 137: “the size of the outer border may be fixed, or may be changed on the spot according to an operation of a user of back end server 50 (for example, a slide operation to upper, lower, left, and right by user's finger 2)”, paragraph 99 disclose the mask operation is input by user during a “pause”). 
For claims 10 and 22, Wakako et al teach the selection to automatically track movement comprises receiving the selection to automatically track movement via an icon associated with the mask (e.g. paragraph 100: “Tracking start button IC1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wakako et al, as applied to claims 1-10, 13-22 and 25, above, and further in view of Conway et al (US 9646222). 
For claims 12 and 24, Wakako et al teach presenting a mask duration corresponding to a duration of time when the mask is present in the video stream in response to receiving the selection to emplace the mask at the first location within the video stream (e.g. paragraph 128). Wakako et al do not teach a timeline for the duration of the video. Conway et al teach a timeline for the duration of the video (e.g. figure 6). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Conway et al into the teaching of Wakakoi et al for user to visually recognize a movement situation of the object during reproduction and appropriately determine whether or not to delete the object (e.g. paragraph 128, Wakako et al) to improve convenience for user. 

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wakako et al, as applied to claims 1-10, 13-22 and 25, above, and further in view of Brailovskiy et al (US 10269155).
For claims 11 and 23, Wakako et al do not teach receiving a selection of the mask. Brailovskiy et al teach receiving a selection of the mask (e.g. column 2, lines 19-36). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Brailovskiy et al into the teaching of Wakako et al to provide a selection of masks to enhance the type of event or scene that is be captured (e.g. Brailovskiy et al, column 2, lines 19-36). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484